


110 HR 133 IH: Citizenship Reform Act of

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 133
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to deny
		  citizenship at birth to children born in the United States of parents who are
		  not citizens or permanent resident aliens.
	
	
		1.Short titleThis Act may be cited as the
			 Citizenship Reform Act of
			 2007.
		2.PurposeIt is the purpose of this Act to deny
			 automatic citizenship at birth to children born in the United States to parents
			 who are not citizens or permanent resident aliens.
		3.Denying
			 citizenship at birth for children of non-citizen, non-permanent resident
			 aliens
			(a)In
			 GeneralSection 101 of the Immigration and Nationality Act (8 U.S.C. 1101)
			 is amended by inserting after subsection (c) the following new
			 subsection:
				
					(d)For purposes of
				section 301(a), a person born in the United States shall be considered as
				subject to the jurisdiction of the United States if—
						(1)the child was born
				in wedlock in the United States to a parent who is—
							(A)a citizen or
				national of the United States; or
							(B)an alien lawfully
				admitted for permanent residence in the United States who maintains his or her
				residence (as defined in subsection (a)(33)) in the United States; or
							(2)the child was born
				out of wedlock in the United States—
							(A)to a mother who
				is—
								(i)a
				citizen or national of the United States; or
								(ii)an alien lawfully admitted for permanent
				residence in the United States who maintains her residence (as defined in
				subsection (a)(33)) in the United States; or
								(B)to a father who is a citizen or national of
				the United States, or an alien lawfully admitted for permanent residence in the
				United States who maintains his residence (as defined in subsection (a)(33)) in
				the United States, but only if—
								(i)a blood relationship between the father and
				the child is established by clear and convincing evidence;
								(ii)the father had the nationality of the
				United States or was a permanent resident of the United States at the time of
				the child's birth;
								(iii)the father (unless deceased) has agreed in
				writing to provide financial support for the child until the child reaches18
				years of age; and
								(iv)while the child is under 18 years of
				age—
									(I)the father acknowledges paternity of the
				child in writing under oath; or
									(II)the paternity of the child is established
				by adjudication of a competent court.
									For
				purposes of this subsection, a child is considered to be born in
				wedlock only if both parents are married to each other and parents are
				not considered to be married if such marriage is only a common law
				marriage..
			(b)Conforming
			 AmendmentSection 301 of such Act (8 U.S.C. 1401) is amended by
			 inserting (as defined in section 101(d)) after subject to
			 the jurisdiction thereof.
			(c)Effective
			 DateThe amendments made by this section shall apply to aliens
			 born on or after the date of the enactment of this Act.
			
